DETAILED ACTION
	This Office action is responsive to communication received 08/26/2022 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-8, 11-18 and 20 remain pending.
Response to Arguments
	In the arguments received 08/26/2022, the applicant contends that none of the prior art references applied in the last non-final rejection of 04/27/2022 shows, suggests or renders obvious the sole extension further comprising a weight assembly configured to receive a detachable weight; wherein the weight assembly comprises a plurality of threaded receivers; wherein the plurality of threaded receivers comprises a heel-side threaded receiver, a toe-side threaded receiver, and a central threaded receiver; wherein the detachable weight is insertable into any one of the plurality of threaded receivers; wherein a distance separating adjacent threaded receivers 1s between 0.5 inch and 0.6 inch; and wherein the detachable weight comprises a mass between 25 grams and 40 grams.  The applicant argues that Morales (US PUBS 2017/0340932) teaches a multi-material club head with a recess to support a weighted portion in a single position.  The applicant further argues that the weight members disclosed in Imamoto (US PUBS 2006/0084525) are spaced apart at a significantly greater distance from one another than the 0.5 inch to 0.6 inch spacing between adjacent threaded receivers required by the present claims.  The applicant further argues that the prior art to Jorgensen (USPN 7,632,195) only shows a multi-material club head with one or more weights that are optionally attached to the sole via adhesive or mechanical means.  Last, the applicant argues that the prior art to Sumikawa (USPN 4,867,458) only shows threaded holes that are configured to receive weighted adjuster pins, with the threaded holes being spaced apart at a significantly greater distance from one another than the 0.5 inch to 0.6 inch spacing between adjacent threaded receivers required by the present claims.
	IN RESPONSE:
Applicant’s arguments, see scanned page 4, line 23 through scanned page 5, line 3; scanned page 5, lines 7-18; scanned page 6, line 25 through scanned page 7, line 2; and scanned page scanned page 8, lines 4-25, filed with the REMARKS of 08/26/2022, with respect to the rejections of the claims using various combinations of prior art under 35 USC §103 have been fully considered and are persuasive.  
However, upon further consideration, and in view of the amendments to the claims, new grounds of rejection are being made in view of the prior art of record already relied upon and also in view of the teachings of Nagai (USPN 7,611,424) and Evans (USPN 7,166,041). 
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US PUBS 2017/0340932) in view of Imamoto (US PUBS 2006/0084525) and also in view of Nagai (USPN 7,611,424) and also in view of Evans (USPN 7,166,041). 
	As to claim 1, Morales shows a golf club head (10) comprising a striking face (30), a rear end (FIG. 11; adjacent numeral 40), a toe end (24), a heel end (22), a crown (18), a skirt (i.e., see paragraph [0066]) and a sole; a metallic first component (14; see paragraph [0029]); and a second component (16) formed from a fiber reinforced composite coupled to the metallic first component (14) to define a closed volume (FIG. 3) therebetween; wherein the metallic first component (14) comprises the striking face (30), a frame (32) extending rearward from a perimeter of the striking face (30); wherein the second component (16) comprises at least one panel forming at least a portion of the crown (18) and a portion of the skirt; wherein the at least one panel comprises a resilient layer comprising a fabric reinforced composite and a structural layer comprising a fiber-filled thermoplastic composite; wherein the resilient layer comprises a first thermoplastic resin and the structural layer comprises a second thermoplastic resin.  Here, Morales recites “a fiber reinforced thermoplastic composite resilient layer 54”, “the resilient layer 54 may then comprise woven glass”, “resilient layer may each comprise a woven carbon fiber fabric”, paragraph [0036]. Thus, Morales comprises a fabric reinforced thermoplastic composite layer (54). Morales also recites “a molded thermoplastic structural layer 56.......the molded thermoplastic structural layer may be formed from a filled thermoplastic material that comprises a glass bead or discontinuous glass, carbon, or aramid polymer fiber embedded throughout a thermoplastic material’, paragraph [0036]. Morales also recites “The structural layer and the resilient layer each include a common thermoplastic resin component, and are directly bonded to each other without an intermediate adhesive”, see Abstract and paragraph [0047]. Thus, Morales also comprises a filled thermoplastic layer (56), and the fabric reinforced thermoplastic composite layer (54). Morales notes that the construction described herein is equally applicable to forming portions of the crown (i.e., see paragraph [0054]).  As Morales details that the first and second thermoplastic resins are common, the first and second thermoplastic resins are thus considered to be miscible.
	Morales does not show “a sole extension projecting rearward from the frame”. Imamoto shows it to be old in the art to form a sole extension projecting rearward from the frame.  The arrangement in Imamoto serves to rearrange the weight distribution of the club head and enables a sufficient amount of sole and sole extension material to remain for supporting the lighter, composite second body that makes up the rear portion of the club head.  See paragraph [0006] and Figs. 3, 5 in Imamoto.  In view of the publication to Imamoto, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Morales by extending the metallic front portion along the sole portion in a rearward direction towards the rear of the club head body in order to redistribute the weight of the club head for improved performance.  
	Also, Morales does not show “the sole extension further comprises a weight assembly configured to receive a detachable weight: wherein the weight assembly comprises a plurality of threaded receivers; wherein the plurality of threaded receivers comprises a heel-side threaded receiver, a toe- side threaded receiver, and a central threaded receiver, wherein the detachable weight is insertable into any one of the plurality of threaded receivers; wherein a distance separating adjacent threaded receivers is between 0.5 inch and 0.6 inch; and wherein the detachable weight comprises a mass between 25 grams and 40 grams”.  Note that Morales discloses that one or more weights (40) may be used for increasing the moment of inertia of the club head and for desirably shifting the location of the center of gravity.  See paragraphs [0043, 0044] in Morales.  Here, the teaching reference to Nagai points out that a weighted member (26) may be selectively fitted within any one of a number of threaded receivers (22) along a path that extends between the heel and the toe in order to alter the performance characteristics of the club head (i.e., col. 3, lines 40-47; FIG. 3).  The adjacent threaded receivers (22) in Nagai are shown to be relatively closely spaced apart from one another.  In addition, the prior art to Evans obviates the use of a weight member (50) having a mass of 25 grams and incorporating an arrangement in which the weight member (50) may be located along a path and locked at designated notches (44) between the heel and the toe in order to enable a club designer to have greater flexibility in adjusting the location of the center of gravity of the club head as well as the moment of inertia and the swing weight of the club head (i.e., col. 2, lines 18-25; col. 5, lines 57-60; and col. 6, lines 18-27; FIGS. 7-8). The adjacent designated notches (44) in Evans are shown to be relatively closely spaced apart from one another.   In view of the combined teachings of Nagai and Evans, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in the prior art device to Morales by alternatively attaching the weight (40) to the rear portion of the club head using a fastener and a threaded receiver and further arranging a plurality of threaded receivers between the heel portion and the toe portion so as to enable the weight to be incrementally moved along the rear portion of the head, with there being a reasonable expectation of success that shifting the weight toe-ward or heel-ward would have enabled the club head designer to change the location of the center of gravity and enhance the moment of inertia for improved club head performance.  The claimed separation distance between adjacent threaded receivers would have been attainable through routine experimentation, given the fact that both Nagai and Evans teach that shifting a weight portion located at the rear of a club head towards the heel portion or the toe portion in relatively incrementally small distances will affect the performance of the club head, including the relocation of the center of gravity and the value of the moment of inertia.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	As to claim 2, the resilient layer in Morales comprises an outer shell of the at least one panel, wherein the outer shell forms at least a portion of an exterior surface of the golf club head.  Fig. 7 shows the resilient layer (54) comprising the exterior of the shell panel. 
	As to claim 3, the resilient layer and the structural layer in Morales comprise a common thermoplastic resin.  See paragraph [0047]. 
	As to claim 4, the limitation wherein the resilient layer and the structural layer are thermally fused together is directed to the method of making the club head.  The claim is being treated as a product-by-process claim (see MPEP §2173.05(p)).  Here, the final product includes the resilient layer (54) and structural layer (56) suitably joined together.  Although the combination of Morales and Imamoto does not disclose a thermal fusion process, one of ordinary skill in the art would and before the effective filing date of the claimed invention would have found it obvious to modify the device in Morales by joining the resilient and structural layers using a known and available method and based upon the properties of the polymers being joined.  
	As to claim 5, Imamoto obviates the sole extension comprising a width that decreases in a front-to-rear direction along the sole.  See sole extension (13) and Figs. 4, 5 in Imamoto. 
As to claim 7, Imamoto obviates forming the metallic first component with a sole extension heel-ward angle and a sole extension toe-ward angle.  Although the sole extension heel-ward angle and sole extension toe-ward angle are not explicitly detailed as supplementary angles, such a configuration has not been disclosed as critical.  Here, the claimed arrangement between the heel-ward and toe-ward angles is deemed to be an obvious change in shape.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	As to claim 8, the at least one panel wraps over a perimeter edge of the club head.  Fig. 11 in Morales shows how the panel forming the crown wraps over at least a perimeter of the rear end of the club head. 
	As to claim 11, Fig. 7 in Morales shows the structural layer forming at least a portion of an interior surface of the at least one panel facing the closed volume.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morales (US PUBS 2017/0340932) in view of Imamoto (US PUBS 2006/0084525) ) and also in view of Nagai (USPN 7,611,424) and also in view of Evans (USPN 7,166,041) and also in view of  Jorgensen (USPN 7,632,195). 
As to claim 6, Morales in view of Imamoto, Nagai and Evans lacks a crown brace extending between a rear end of the sole extension and a crown portion of the frame.  Jorgensen shows it to be old in the art to provide an internal stiffening rib or brace that extends between the sole and the crown (i.e., element 10; Figs. 1; Fig. 5).  The brace (10) in Jorgensen serves to help stiffen the hollow mixed material club head body so that composite materials may be used for the crown and skirt portions to reduce the club head weight.  See col. 1, line 66 through col. 2, line 15; col. 4, lines 40-46; col. 4, line 59 through col. 5, line 45; col. 6, lines 52-64; col. 7, lines 42-48; col. 7, line 55 through col. 8, line 13 in Jorgensen.  In view of the patent to Jorgensen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Morales by incorporating a crown brace between the sole and the crown to provide added stiffness to the club head shell.  

Claims 12-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US PUBS 2017/0340932) in view of Jorgensen (USPN 7,632,195) and also in view of Nagai (USPN 7,611,424) and also in view of Evans (USPN 7,166,041). 
As to claim 12,  Morales shows a golf club head (10) comprising a striking face (30), a rear end (FIG. 11; adjacent numeral 40), a toe end (24), a heel end (22), a crown (18), a skirt (i.e., see paragraph [0066]) and a sole; a metallic first component (14; see paragraph [0029]); and a second component (16) formed from a fiber reinforced composite coupled to the metallic first component (14) to define a closed volume (FIG. 3) therebetween; wherein the metallic first component (14) comprises the striking face (30), a frame (32) extending rearward from a perimeter of the striking face (30); wherein the second component (16) comprises at least one panel forming at least a portion of the crown (18) and a portion of the skirt; wherein the at least one panel comprises a resilient layer comprising a fabric reinforced composite and a structural layer comprising a fiber-filled thermoplastic composite; wherein the resilient layer comprises a first thermoplastic resin and the structural layer comprises a second thermoplastic resin.  Here, Morales recites “a fiber reinforced thermoplastic composite resilient layer 54”, “the resilient layer 54 may then comprise woven glass”, “resilient layer may each comprise a woven carbon fiber fabric”, paragraph [0036]. Thus, Morales comprises a fabric reinforced thermoplastic composite layer (54). Morales also recites “a molded thermoplastic structural layer 56.......the molded thermoplastic structural layer may be formed from a filled thermoplastic material that comprises a glass bead or discontinuous glass, carbon, or aramid polymer fiber embedded throughout a thermoplastic material’, paragraph [0036]. Morales also recites “The structural layer and the resilient layer each include a common thermoplastic resin component, and are directly bonded to each other without an intermediate adhesive”, see Abstract and paragraph [0047]. Thus, Morales also comprises a filled thermoplastic layer (56), and the fabric reinforced thermoplastic composite layer (54). Morales notes that the construction described herein is equally applicable to forming portions of the crown (i.e., see paragraph [0054]).  As Morales details that the first and second thermoplastic resins are common, the first and second thermoplastic resins are thus considered to be miscible. 
Morales lacks a sole extension projecting rearward from the frame, as well as a second panel forming at least a portion of the crown and a heel side of the skirt and also lacks a crown brace extending from a crown portion of the frame to a rear portion of the sole extension.  Here, Jorgensen shows it to be old in the art to form a composite club head with a sole extension (14), crown brace (10) and at least first and second panels (26, 30), which serve to form part of the crown and either heel side or toe side portions of the skirt.  See FIGS. 1, 5 in Jorgensen.  In Jorgensen, the arrangement of first and second panels provides the skilled artisan with the ability to more closely control the weight distribution of the club head so as to desirably locate the center of gravity.  The sole extension (14) provides a means for moving more weight away from the face portion and the crown braces (10) provide the needed structural integrity to the hollow club head shell.  See col. 1, line 66 through col. 2, line 15; col. 4, lines 40-46; col. 4, line 59 through col. 5, line 45; col. 6, lines 52-64; col. 7, lines 42-48; col. 7, line 55 through col. 8, line 13 in Jorgensen.  In view of the patent to Jorgensen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Morales by including a sole extension, a crown brace, and first and second crown panels (instead of just one panel), the motivation being to enhance the ability of the skilled artisan to control the weight distribution of the club head while maintaining the structural integrity of the combined composite and metallic materials of the club head.  Here, the addition of these features (i.e., the sole extension, the crown brace, and the second panel) to the hollow composite mixed material club head of Morales would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Also, Morales does not show “the sole extension further comprises a weight assembly configured to receive a detachable weight: wherein the weight assembly comprises a plurality of threaded receivers; wherein the plurality of threaded receivers comprises a heel-side threaded receiver, a toe- side threaded receiver, and a central threaded receiver, wherein the detachable weight is insertable into any one of the plurality of threaded receivers; wherein a distance separating adjacent threaded receivers is between 0.5 inch and 0.6 inch; and wherein the detachable weight comprises a mass between 25 grams and 40 grams”.  Note that Morales discloses that one or more weights (40) may be used for increasing the moment of inertia of the club head and for desirably shifting the location of the center of gravity.  See paragraphs [0043, 0044] in Morales.  Here, the teaching reference to Nagai points out that a weighted member (26) may be selectively fitted within any one of a number of threaded receivers (22) along a path that extends between the heel and the toe in order to alter the performance characteristics of the club head (i.e., col. 3, lines 40-47; FIG. 3).  The adjacent threaded receivers (22) in Nagai are shown to be relatively closely spaced apart from one another.  In addition, the prior art to Evans obviates the use of a weight member (50) having a mass of 25 grams and incorporating an arrangement in which the weight member (50) may be located along a path and locked at designated notches (44) between the heel and the toe in order to enable a club designer to have greater flexibility in adjusting the location of the center of gravity of the club head as well as the moment of inertia and the swing weight of the club head (i.e., col. 2, lines 18-25; col. 5, lines 57-60; and col. 6, lines 18-27; FIGS. 7-8). The adjacent designated notches (44) in Evans are shown to be relatively closely spaced apart from one another.   In view of the combined teachings of Nagai and Evans, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in the prior art device to Morales by alternatively attaching the weight (40) to the rear portion of the club head using a fastener and a threaded receiver and further arranging a plurality of threaded receivers between the heel portion and the toe portion so as to enable the weight to be incrementally moved along the rear portion of the head, with there being a reasonable expectation of success that shifting the weight toe-ward or heel-ward would have enabled the club head designer to change the location of the center of gravity and enhance the moment of inertia for improved club head performance.  The claimed separation distance between adjacent threaded receivers would have been attainable through routine experimentation, given the fact that both Nagai and Evans teach that shifting a weight portion located at the rear of a club head towards the heel portion or the toe portion in relatively incrementally small distances will affect the performance of the club head, including the relocation of the center of gravity and the value of the moment of inertia.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
As to claim 13, Jorgensen obviates fashioning the first and second panels such that the first panel extends from a toe side of the crown brace to a toe side of the sole extension; and wherein the second panel extends from a heel side of the crown brace to a heel side of the sole extension.
	As to claim 15, the resilient layer and the structural layer in Morales comprise a common thermoplastic resin.  See paragraph [0047]. 
	As to claim 16, , the limitation “wherein the resilient layer and the structural layer are thermally fused together” is directed to the method of making the club head.  The claim is being treated as a product-by-process claim (see MPEP §2173.05(p)).  Here, the final product includes the resilient layer (54) and structural layer (56) suitably joined together.  Although the combination of Morales and Jorgensen does not disclose a thermal fusion process, one of ordinary skill in the art would and before the effective filing date of the claimed invention would have found it obvious to modify the device in Morales by joining the resilient and structural layers using a known and available method and based upon the properties of the polymers being joined.  Also in Morales, there are no intermediate adhesives between the resilient outer shell and the structural inner shell (i.e., see paragraph [0045]). 
	As to claim 17, Jorgensen obviates assembling the first and second panels (26, 30) such that each of the first and second panels extends around a perimeter edge of the respective panel (FIGS. 5, 6).  With the construction of panels using the Morales teachings, each of the panels in Jorgensen would include a structural inner shell. 
	As to claim 18, FIG. 6 in Jorgensen obviates the formation of the first and second panels (26, 30) to form at least a portion of the sole. 
	As to claim 20, positioning the weight in the modified Morales club head to be located in one of a heel-side threaded receiver, or a toe-side threaded receiver or a central threaded receiver would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to account for and correct for any flaws in a golfer’s stroke.  Here, both Nagai and Evans address the importance of controlling the weight distribution in instances where a golfer strikes a golf ball off-center.  See col. 3, lines 40-47 in Nagai.  See col. 3, lines 4-21 in Evans.  Here, correcting habitual hooking or slicing would have been addressed by appropriately locating the weight in the modified Morales device within a suitable one of the threaded receivers in order to locate the center of gravity of the club head between the heel and toe portions according to the specifications set forth by the club head designer.  
 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morales (US PUBS 2017/0340932) in view of Jorgensen (USPN 7,632,195) and also in view of Nagai (USPN 7,611,424) and also in view of Evans (USPN 7,166,041) and also in view of Imamoto (US PUBS 2006/0084525).  Morales, as modified by Jorgensen, Nagai and Evans, lacks the feature wherein the sole extension comprises a width that decreases in a front-to-rear direction along the sole.   Imamoto shows a tapering of the sole extension in an analogous mixed material club head, wherein a metallic front portion includes an extension that gradually narrows towards the rear of the club head.  See FIGS. 2B, 3 and 5 in Imamoto.  The configuration of the sole extension in Imamoto acts in conjunction with the composite shell portion to redistribute the weight of the club head. See paragraphs [0005, 0006] in Imamoto.  Of further note is that Jorgensen proffers a similar purpose for using a metallic sole extension that is shaped to accommodate the composite side panels that form the hollow club head interior volume.  Though not reduced in width toward the rear, the sole extension in Jorgensen nonetheless acts in conjunction with the composite shell pieces to help control the weight distribution of the club head.  See col. 3, line 40 through col. 4, line 8; col. 7, lines 4-48 in Jorgensen.   In view of the publication in Imamoto, along with the teachings in Jorgensen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the device in Morales by including a sole extension that decreases in width toward the rear of the club head so as to help selectively control the overall weight distribution of the club head. 
Claim Objections - Minor
Claim 5 is objected to because of the following informalities:  Claim 5 must end with a period.  Appropriate correction is required.
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stites shows a one-piece weight (Fig. 3C) and a multi-piece weight (FIG. 5C);
See FIGS. 3 and 6 in Myers;
Cleghorn provides for incremental movement of a weight at the rear of the club head for adjusting the center of gravity location.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Specifically, the amendments to claims 1 and 12 to require the further limitations that “the sole extension further comprises a weight assembly configured to receive a detachable weight: wherein the weight assembly comprises a plurality of threaded receivers; wherein the plurality of threaded receivers comprises a heel-side threaded receiver, a toe- side threaded receiver, and a central threaded receiver, wherein the detachable weight is insertable into any one of the plurality of threaded receivers; wherein a distance separating adjacent threaded receivers is between 0.5 inch and 0.6 inch; and wherein the detachable weight comprises a mass between 25 grams and 40 grams” necessitated the new grounds of rejection. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711